Citation Nr: 9920073	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  92-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with right lumbar radiculitis, degenerative spondylosis and 
degenerative disc disease, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to an effective date earlier than June 20, 
1997, for entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 60 percent rating for the 
veteran's service-connected low back disorder and a total 
rating by reason of individual unemployability. 

The initial issues for consideration were entitlement to 
service connection for radiculopathy and entitlement to an 
increased rating for a low back disorder, evaluated as 40 
percent disabling.  The case was remanded by the Board in 
August 1994.  In a September 1996 decision, the Board granted 
service connection for lumbar radiculopathy and, once again, 
remanded the claim for the evaluation of the low back 
disorder to take into account the grant.  As previously 
indicated, by rating decision in January 1998, the RO granted 
a 60 percent rating and a total rating based on individual 
unemployability due to the veteran's service connected 
disorder. 


FINDINGS OF FACT

1.  The veteran's low back disorder is productive of 
pronounced impairment due to intervertebral disc disease, 
without a demonstration of ankylosis of the spine.  

2.  The veteran was shown to be totally disabled by reason of 
his service connected low back disorder on August 3, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
lumbosacral strain with right lumbar radiculitis, 
degenerative spondylosis and degenerative disc disease, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

2.  The criteria for a total rating by reason of individual 
unemployability due to service connected disabilities were 
met on August 3, 1995.  38 U.S.C.A. § 5110(a)(b) (West 1991); 
38 C.F.R. § 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

I.  The Evidence

An examination was conducted by VA in January 1992.  At that 
time, the veteran had poor posture, with straightening of the 
normal lordotic curve and slight thoracic kyphosis.  He had 
forward flexion to 40 degrees, backward extension of 20 
degrees, lateral flexion of 10 degrees to the left and 20 
degrees to the right, and rotation of 40 degrees to the right 
and 55 degrees to the left.  Straight leg raising was 
positive on the left at 75 degrees.  Deep tendon reflexes 
were equal and active.  There was no calf atrophy.  There was 
diminished sensation on the right in the L5-S1 dermatomes.  
There was a positive hip extension test, more severe on the 
right, with tenderness of the right sciatic nerve and 
exquisite tenderness in the midline of L5-S1.  X-ray studies 
showed minimal degenerative changes in the lumbosacral spine.  
The impression was right lumbar radiculitis.  

A hearing was conducted in August 1992.  At that time, the 
veteran testified regarding his back disorder.  He indicated 
that he had retired from his job with the Post Office as a 
result of his back disability.  

VA outpatient treatment records, dated from December 1992 to 
April 1994 show that the veteran had complaints of low back 
and sciatic pain intermittently during this time.  

On VA examination in September 1994, the veteran's posture 
and gait were normal.  There was no tenderness to palpation 
over the vertebral column.  No paraspinus muscle spasm was 
noted.  Forward flexion of the lumbar spine was to 35 
degrees.  Backward extension was to 35 degrees and lateral 
flexion was to 20 degrees, bilaterally.  Rotation was to 35 
degrees, bilaterally.  The veteran complained of some pain on 
motion beyond the limits that were indicated.  Straight leg 
raising was to 90 degrees, without any sciatic pain.  
Patellar reflexes were 3+ to 4+, and equal bilaterally.  
Achilles tendon reflexes were 3+ bilaterally.  It was noted 
that electromyography (EMG) testing that was performed in 
1989 showed electrophysiological evidence of left L-5 
radiculopathy.  X-ray studies showed no significant change 
from previous films taken in 1992, with the L5 body appearing 
mildly sclerotic and associated with prominent 
trabeculations.  There was lumbarization of S1 as well as 
spina bifida.  The changes to L5 were suggestive of Paget's 
disease or a hemangioma.  The impressions were chronic low 
back pain syndrome and sclerotic changes of the L5 vertebral 
body.  

An examination was conducted by VA in April 1995.  On 
examination, the veteran had a normal posture.  He had slight 
thoracic kyphosis.  There was mild tenderness with palpation 
of the paraspinal muscles from the cervical to thoracic 
region of the 

back.  He had marked tenderness with palpation of the 
paraspinal muscles in the lumbosacral area of the spine.  
There was no muscle spasm.  Range of motion was forward 
flexion to 30 degrees; backward extension to 5 degrees; right 
lateral flexion to 5 degrees; left lateral flexion to 10 
degrees; and rotation to 35 degrees, bilaterally.  There was 
no objective evidence of pain with range of motion.  
Neurologic examination revealed decreased sensation to 
pinprick in the right lower extremity, throughout the entire 
extremity.  It followed no specific dermatome.  Left lower 
extremity sensation was intact.  Deep tendon reflexes were 
normal bilaterally at 2+.  Plantar reflexes were downgoing.  
The veteran ambulated slowly but normally.  He did have a 
cane, but did not need it for ambulation.  The diagnosis was 
chronic low back pain syndrome.  

A neurologic examination was conducted by VA on August 3, 
1995.  On that occasion, the veteran described the back 
injuries that he had during service as well as an injury he 
had sustained while working at the post office in 1982 or 
1983.  It was reported that computerized tomography (CT) scan 
of the lumbosacral spine was compared to one done previously, 
in 1993, with no apparent change.  Then, as now, an 
abnormality of the fourth lumbar vertebra was noted.  This 
could represent a Paget's disease or a hemangioma.  The 
examiner stated that the exact etiology of the veteran's back 
problems were not clear and that it was not possible to 
define a pathological diagnosis for his back pain, but that 
for all practical purposes the veteran was totally and 
permanently disabled to seek any gainful employment.  

An examination was conducted by VA in October 1996.  There 
was no evidence of a fixed deformity.  The musculature of his 
back was well developed.  Forward flexion as to 30 degrees.  
Backward extension was to 10 degrees.  Lateral flexion was to 
20 degrees, bilaterally.  Rotation was to 30 degrees, 
bilaterally.  There was evidence of subjective pain on all 
motion of his lumbosacral spine.  Neurologically, there was 
no motor loss and no pathological reflexes.  There was 
decreased sensation of the lower extremities beginning at the 
thigh and extending distally including his feet.  He had 
positive straight leg raising, bilaterally at 60 degrees.  

His peripheral pulses were 2+ equal bilaterally.  There were 
no other localizing or lateralizing signs.  X-ray studies of 
the lumbosacral spine were normal.  An electromyographic 
evaluation, performed at a private facility, showed evidence 
of a diffuse motor sensory peripheral neuropathy in the lower 
extremities that was compatible with a right L4-L5 
radiculopathy or an axonal neuropathy.  The diagnosis was 
history of chronic low back pain, rule out L4-5 
radiculopathy.  

An examination was conducted by VA in June 1997.  The veteran 
described lower back pain, constantly.  The pain radiated 
down both legs, with tingling and numbness in the legs, more 
on the right side.  He denied any problems with bladder or 
bowel incontinence.  The veteran ambulated with a cane and 
wore a back brace.  There was questionable mild scoliosis.  
Musculature of the back revealed muscle spasms, mild with 
full range of motion.  There was severe limitation of 
movements of the thoracolumbar spine.  There was tenderness 
in the lower lumbar and lumbosacral spine.  Forward flexion 
was to 20 degrees.  Backward extension was to 20 degrees.  
Lateral flexion was to 10 to 20 degrees, bilaterally.  
Rotation was to 10 to 20 degrees, bilaterally.  The veteran 
was noted to have a moderate amount of pain associated with 
movements of the spine.  Straight leg raising test was 
positive at 20 degrees on the right and at 30 degrees on the 
left, associated with lower back pain and radiation of pain 
down the right leg.  Deep tendon reflexes were depressed on 
the right side compared to the left.  The veteran favored the 
right lower extremity with ambulation.  He could not perform 
heel to toe walking.  Diagnosis was degenerative spondylosis 
of the lumbar spine with degenerative disc disease from L4 to 
S1.  

II.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  


The veteran's sole service-connected disability is his low 
back disorder, which is defined as lumbosacral strain with 
right lumbar radiculitis, degenerative spondylosis and 
degenerative disc disease.  This disorder is currently rated 
as 60 percent disabling.  Moderate intervertebral disc 
syndrome, with recurring attacks, is rated as 20 percent 
disabling.  A 40 percent evaluation requires severe recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 100 
percent schedular evaluation is warranted for complete bony 
fixation of the spine at an unfavorable angle (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Ankylosis of the spine at a favorable angle warrants 
a 60 percent rating.  38 C.F.R. §4.71a, Diagnostic Code 5286.  

The veteran is seeking an increased evaluation for his low 
back disorder.  As he is currently in receipt of a 60 percent 
rating, a higher evaluation is only warranted for ankylosis 
at an unfavorable angle.  This has not been demonstrated in 
the evidence of record.  Therefore, an increased rating is 
not warranted.  The preponderance of the evidence is against 
the claim, and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III.  Earlier Effective Date

The veteran is claiming an effective date for a total rating 
based on individual unemployability earlier than June 20, 
1997.  In general, the effective date for an increased rating 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received within one year from such date; 
otherwise, the effective date for an increased rating will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The January 1998 rating action increased the evaluation of 
the veteran's low back disorder to 60 percent and established 
a total rating on the basis of individual unemployability as 
of June 20, 1997.  As noted, prior to this time, the 
veteran's back disorder, his only service-connected 
disability, was rated as 40 percent disabling.  Therefore, he 
did not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) for consideration for a total unemployability 
rating on a schedular basis and any consideration by the 
Board as to possible entitlement to the benefit prior to June 
20, 1997 must include consideration on an extraschedular 
basis, in accordance with 38 C.F.R. § 4.16(b).  The 
determinative issue, nevertheless, is whether the veteran was 
unemployable solely due to service-connected disability at 
any time prior to June 20, 1997.

It is initially noted that by decision dated in March 1991, 
the Board denied a rating in excess of 40 percent for the 
veteran's low back disorder.  Evidence of record at the time 
of that denial may be utilized to establish an earlier 
effective date for a later grant of the benefit.  Swanson v. 
West, No. 95-1082 (U.S Vet. App. June 23, 1999).  However, 
the evidence of record at the time of the decision; which 
includes private hospital records from February 1989; VA 
examination reports dated in June, October and November 1989; 
and records regarding the veteran's retirement from the 
United States Post Office wherein he stated that he had 
retired by reason of back pain, right knee pain, headaches, 
and heart disease; fails to show that the veteran was 
entitled to have the total rating granted in January 1998 
made effective prior to the March 1991 Board decision.  In 
this regard, it is noted that the evidence of record prior to 
the March 1991 decision does not show pronounced disability 
as a result of the veteran's low back disorder, or that the 
veteran was unemployable solely as a result of his service-
connected back disorder.  

In April 1991, soon after the dispatch of the Boards March 
1991 decision, the veteran began to submit letters to the RO 
in an attempt to obtain an increased rating for his service-
connected low back disorder.  As he continued in his efforts 
since that time, this is considered to be the date of his 
claim.  Therefore, the date at which it is determined that 
entitlement arose, will be considered to be the earliest 
effective date for the grant of his 100 percent rating.  

Review of the evidence of record does not show that the 
veteran met the criteria for a 60 percent rating, pronounced 
disability due to his degenerative disc disease, on any 
examination or outpatient treatment report through April 
1995.  While that medical evidence showed limitation of 
motion and complaints of pain, there was no demonstrable 
muscle spasm and ankle jerks were present.  In 1994, there 
was no pain on straight leg raising tests and in April 1995, 
the neurologic involvement was in no specific dermatome, 
which indicates that it was not appropriate to the site of 
the diseased disc.  Therefore, the evidence does not show 
entitlement to the total rating that was eventually assigned.  
However, in August 1995, a VA neurologist rendered an opinion 
that the veteran was totally disabled by reason of his 
service connected low back disorder.  With the resolution of 
the benefit of the doubt in his favor, the Board finds that 
entitlement arose with this opinion.  Therefore the proper 
effective date for a total rating by reason of individual 
unemployability should be set as August 3, 1995.


ORDER

An increased rating for lumbosacral strain with right lumbar 
radiculitis, degenerative spondylosis and degenerative disc 
disease, is denied.  

Entitlement to an effective date of August 3, 1995, for the 
grant of a total rating based upon individual unemployability 
is granted, subject to the law and regulations governing the 
payments of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

